DETAILED ACTION
The instant action is in response to application 29 October 2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
The claim objection has been withdrawn.
The drawing objection has been withdrawn.
The 112 rejection has been withdrawn.
Applicant’s remarks on the 102 rejection have been considered but are not persuasive.  As to the remarks that “there is no basis for the examiner to consider the node between resistor 42 and diode 33 as being the output terminal of a PFC circuit” is not persuasive.  This is because Hashimoto explicitly describes it as an output voltage in ¶34 (“Step-up converter 3 includes bridge diode 30 that is a full-wave rectifying circuit, inductor 31, switching transistor 32 that is a step-up switch, diode 33 that is a rectifier, control drive circuit 34, and output capacitor 35. Input AC voltage Vac output from input AC power supply 1 is input to step-up converter 3 via input filter 2. Input AC voltage Vac input to step-up converter 3 is full-wave rectified by bridge diode 30 and is output as input rectified voltage VI. Input rectified voltage VI is intermittently applied to inductor 31 by the switching operation of switching transistor 32. A flyback voltage generated in inductor 31 during the off period of switching transistor 32 is added to input rectified voltage VI, is rectified and smoothed by diode 33 and output capacitor 35, and is output as output DC voltage VO from output capacitor 35. Control drive circuit 34 has a power-factor improving function that switching-drives switching transistor 32 while controlling an on/off time ratio such that an input AC passing through an input AC line follows an input AC-voltage waveform while output DC voltage VO is substantially stabilized.”).  As such, the remarks regarding the output terminal are not persuasive.  As to the argument that “the comparator output adapted to be coupled to a control input of the PFC circuit” this is not persuasive.  There are many ways it is regarded as a control input, but perhaps the most forward one is that it controls the current as described in the abstract (“a resistance short-circuiting switch that short-circuits the inrush current suppressing resistor; and a control circuit that generates a signal for turning off the resistance short-circuiting switch when an absolute value of the input AC voltage is higher than the output DC voltage”).  There are many control inputs to a converter, and a switch controlling a current is a reasonable interpretation of the claim language.  
As to the remarks on the 103 rejection, this is not persuasive.  First, note that in power conversion arts, “coupled” is an extremely broad term.  As a simple example, take a generator station, a step-up transformer, transmission lines, a step-down transformer, and a load.  In this simple system, the generator is coupled to the load even though there is no direct connection between them and they are miles apart via transmission lines.  Generally speaking, “coupled” means that there is some mode for connecting electromagnetic waves.  For example, transformers magnetically couple objects and phototransistor/diode pairs use light to couple objects.  If applicant wishes for a narrower interpretation, examiner suggests directly connected, since examiner cannot read limitations from the specification into the claims.  
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Hashimoto (US 2019/0326829).
As to claim 1, Hashimoto discloses (see image with item matching below) A controller, comprising: an absolute value circuit (abstract “a resistance short-circuiting switch that short-circuits the inrush current suppressing resistor; and a control circuit that generates a signal for turning off the resistance short-circuiting switch when an absolute value of the input AC voltage is higher than the output DC voltage.”) having a voltage output and first  and second power inputs, the first and second power inputs adapted to be coupled to an alternating current (AC) power source; and a comparator having a comparator output and first and second comparator inputs, the first comparator input coupled to the voltage output, the second comparator input adapted to be coupled to an output terminal of a power factor correction (PFC) circuit, and the comparator output adapted to be coupled to a control input (¶35 “The output of comparator 46 serves as driving signal Vd of resistance short-circuiting switch 41.” ) of the PFC circuit.

    PNG
    media_image1.png
    435
    694
    media_image1.png
    Greyscale

As to claim 3, Hashimoto discloses wherein the control input is a control input of a switch of the PFC circuit.
As to claim 4, Hashimoto discloses wherein the first power input is adapted to be coupled to a current terminal of the switch (node 40 is coupled via the rectifier).
As to claim 5, Hashimoto discloses wherein the control input is a control input of a switch of a voltage multiplier circuit of the PFC circuit (Note that the output voltage from a boost converter comes from its L*di/dt term.  By acting as a current shunt for the inrush, it is effectively acting as a voltage multiplier with a 1/k value, where k is a real number.  As such, broadly interpreted, it acts as a voltage multiplier to the PFC circuit, since it changes the gain of the circuit).
As to claim 6, Hashimoto discloses wherein the first power input is adapted to be coupled to a current terminal of the switch (node 40 is coupled via the rectifier).
As to claim 7, Hashimoto discloses wherein the second comparator input is adapted to be coupled through a voltage divider to the output terminal (see image above, resistors 48/42).
As to claim 8, Hashimoto discloses wherein the first and second power inputs are adapted to be coupled through the AC power source to voltage terminals of the PFC circuit (see image above).
As to claim 9, Hashimoto discloses wherein the second comparator input is adapted to be coupled through a voltage divider to the output terminal of the PFC circuit (see image above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 10, 11, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nillsen (US 4,593,167) in view of Nguyen (US 5148360) and Leisten (US 2004/027840)  
As to claim 10, Nilsen discloses an apparatus comprising: a power factor correction (PFC) circuit having a voltage output (Fig. 1, 1X), a control output (Fig. 1, 5X), and first (1a) and second  (1b) voltage inputs, the first and second voltage inputs adapted to be coupled to an alternating current (AC) source (S), connected across its output.”), the switch having a control input and first and second current terminals (in a BJT, this corresponds to base, collector and emitter), 
Nilsen does not explicitly disclose the first voltage input adapted to be coupled to an inductor the first rectifier input adapted to be coupled to the inductor, the second rectifier input coupled to the second voltage input, the first current terminal coupled to the second rectifier input, and the second current terminal coupled to a terminal between the first and second capacitors.
Nguyen teaches an apparatus comprising: a power factor correction (PFC) circuit having a voltage output (output 14), and first (T1) and second voltage (T2)inputs, the first and second voltage inputs adapted to be coupled to an alternating current (AC) source (S1), the first voltage input adapted to be coupled to an inductor (L1), and the PFC circuit including: a rectifier network (D1-D4) having a rectifier output (Node D1/D3/C2/R2) and first (T3) and second rectifier (T4) inputs, the first rectifier input adapted to be coupled to the inductor, the second rectifier input coupled to the second voltage input, and the rectifier output coupled to the voltage output;
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nilsen to use the input filter as disclosed in Nguyen to decrease total harmonic distortion (abstract). 
	Leisten teaches and a voltage multiplier circuit including a switch (6) and first and second capacitors (5), the switch having a control input and first and second current terminals, the first current terminal coupled to the second rectifier input (connected to – AC input), and the second current terminal coupled to a terminal between the first and second capacitors (See Fig. 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nilsen to use the voltage multiplier as disclosed in Leisten to further decrease impact from harmonics (abstract). 
	As to claim 11, Nilsen in view of Nguyen and Leisten teaches wherein the control input is adapted to be coupled to a controller output of a controller (selector switch of Leisten).
	As to claim 14, Nilsen in view of Nguyen and Leisten wherein the voltage output is adapted to be coupled to a controller input of a second controller (cathode/anode of magnetron).
Claim(s) 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nillsen (US 4,593,167) in view of Nguyen (US 5148360), Leisten (US 2004/0027840), and Hashimoto (US 2019/0326829).
	As to claim 15, the combination does not disclose wherein the voltage output is adapted to be coupled through a voltage divider to a controller input of a controller.
	Hashimoto teaches wherein the voltage output is adapted to be coupled through a voltage divider to a controller input of a controller.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above to use feedback as disclosed in Hashimoto to increase stability of the control loop.  
	As to claim 16, the combination does not disclose wherein the first and second capacitors are adapted to be coupled through a voltage divider to a controller input of a controller.	
Hashimoto teaches wherein the first and second capacitors are adapted to be coupled through a voltage divider to a controller input of a controller (the feedback voltage divider is regarded as similar to the one shown by applicant in Fig. 6).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above to use feedback as disclosed in Hashimoto to increase stability of the control loop.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above to use feedback as disclosed in Hashimoto to increase stability of the control loop.  
Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nillsen (US 4,593,167) in view of Nguyen (US 5148360), Leisten (US 2004/0027840), and Hashimoto (US 2019/0326810), hereafter referred to as Ishii to distinguish it from the other Hashimoto reference.
As to claim 17, the combination does not disclose wherein the first and second voltage inputs are adapted to be coupled to first and second power inputs of a controller.
Ishii teaches wherein the first and second voltage inputs are adapted to be coupled to first and second power inputs of a controller (Fig. 1)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above to use feedforward response as disclosed in Ishii to quickly respond to changes in supply.  
Allowable Subject Matter
Claims 18-20 allowed.
Claims 12-13 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   
As to claim 12, the prior art fails to disclose: “wherein the switch is a first switch, the control input is a first control input, and the PFC circuit further includes a second switch having a second control input and third and fourth current terminals, the third current terminal coupled to the first rectifier input and adapted to be coupled to the inductor, and the fourth current terminal is coupled to: the second voltage input; the second rectifier input; and the first current terminal.” in combination with the additionally claimed features, as are claimed by the Applicant. 
As to claim 18, the prior art fails to disclose: “a rectifier network having a rectifier output and first and second rectifier inputs, the first rectifier input adapted to be coupled to the inductor, the second rectifier input coupled to the second voltage input, and the rectifier output coupled to the first voltage output; and a voltage multiplier circuit including a switch and first and second capacitors, the switch having a control input and first and second current terminals, the first current terminal coupled to the second rectifier input, and the second current terminal coupled to a terminal between the first and second capacitors; and a controller having a controller input and a controller output, the controller input coupled to the control output, the controller including an absolute value circuit and a comparator, the absolute value circuit having a second voltage output and first and second power inputs, the first and second power inputs adapted to be coupled through the AC power source to the first and second voltage inputs, the comparator having a comparator output and first and second comparator inputs, the first comparator input coupled to the second voltage output, the second comparator input adapted to be coupled to the output terminal, and the comparator output adapted to be coupled to the control input.” in combination with the additionally claimed features, as are claimed by the Applicant.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER M NOVAK/Primary Examiner, Art Unit 2839